MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                            Oct 04 2018, 9:54 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
- Appellate Division
                                                         Michael Gene Worden
Indianapolis, Indiana                                    Henry Flores
Barbara J. Simmons                                       Andrew Kobe
Oldenburg, Indiana                                       Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Corey S. Mack,                                           October 4, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-552
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina R.
Appellee-Plaintiff.                                      Klineman, Judge
                                                         Trial Court Cause No.
                                                         49G17-1801-CM-2216



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-552 | October 4, 2018                Page 1 of 5
[1]   Corey Mack (“Mack”) appeals his conviction of domestic battery from the

      Marion Superior Court, arguing the State failed to present sufficient evidence to

      rebut his claim of self-defense.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On January 19, 2018, Mack was in a relationship with Mia Burney (“Burney”).

      The two lived together and had known each other for over twenty years. Mack

      and Burney had an “up and down” relationship and had not been getting along

      for the past month. Tr. pp. 14, 31. Burney became upset with Mack and “went

      off” on him. Id. at p. 8. Mack and Burney were in the bedroom, and Burney,

      wishing to be alone, went into the bathroom to take a bath.


[4]   Mack followed her into the bathroom. Burney told Mack to leave the

      bathroom. Mack stayed in the bathroom, and the two continued to argue.

      While Burney was in the tub, Mack touched her leg. She told him she was done

      with the relationship and leaving. Mack then began to splash and throw water

      in her face. Burney stood up and again asked Mack to leave the bathroom.

      When Mack did not leave the bathroom, Burney wiped the water from her face

      and pushed Mack away from her, making contact between her hand and his

      face. Mack then open-handedly smacked Burney on her face. After brushing his

      teeth, Mack left the bathroom. Mack then left the residence to pick up his child

      from the bus stop and run an errand.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-552 | October 4, 2018   Page 2 of 5
[5]   After Mack had left the residence, Burney called the police. Responding officers

      observed bruising on Burney’s cheek. Officers arrested Mack when he returned

      to the residence.


[6]   Mack was charged with domestic battery as a Class A misdemeanor and battery

      resulting in bodily injury as a Class A misdemeanor. The trial court held a

      bench trial on February 21, 2018. At the conclusion of the bench trial, the court

      found Mack guilty of domestic battery. Mack appeals, arguing that he acted in

      self-defense.


                                     Discussion and Analysis
[7]   Our standard for reviewing a challenge to the sufficiency of evidence to rebut a

      claim of self-defense is the same standard used for any claim of insufficient

      evidence. Richardson v. State, 79 N.E.3d 958, 964 (Ind. Ct. App. 2017), trans.

      denied. We must neither reweigh the evidence nor judge the credibility of the

      witnesses. Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App. 2015), trans.

      denied. We instead respect the exclusive province of the finder of fact to weigh

      any conflicting evidence. Id. We consider only the probative evidence

      supporting the judgment and any reasonable inferences which may be drawn

      from this evidence, and we will affirm if the probative evidence and reasonable

      inferences drawn therefrom could have allowed a reasonable trier of fact to find

      the defendant guilty beyond a reasonable doubt. Id.


[8]   A valid claim of self-defense is a legal justification for an otherwise criminal act.

      Richardson, 79 N.E.3d at 964. That is, a person is justified in using reasonable

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-552 | October 4, 2018   Page 3 of 5
       force against another person to protect himself from what he reasonably

       believes to be the imminent use of unlawful force. See Wolf v. State, 76 N.E.3d

       911, 915 (Ind. Ct. App. 2017). To prevail on a claim of self-defense pursuant to

       Indiana Code section 35-41-3-2, a defendant must have: (1) acted without fault;

       (2) been in a place where he or she had a right to be; and (3) been in reasonable

       fear or apprehension of bodily harm. Weedman v. State, 21 N.E.3d 873, 891–92

       (Ind. Ct. App. 2014) (citing Henson v. State, 786 N.E.2d 274, 277 (Ind. 2003)),

       trans. denied. The amount of force used to protect oneself must be proportionate

       to the urgency of the situation. Geralds v. State, 647 N.E.2d 369, 373 (Ind. Ct.

       App.1995), trans. denied.


[9]    The State has the burden of disproving at least one element of a claim of self-

       defense. Gomez v. State, 56 N.E.3d 697, 702 (Ind. Ct. App. 2016). The State may

       meet its burden of negating at least one of the elements of a self-defense claim

       by rebutting the defense directly, by affirmatively showing that the defendant

       did not act in self-defense, or the State can simply rely on the sufficiency of its

       evidence in chief. Hood v. State, 877 N.E.2d 492, 497 (Ind. Ct. App. 20017),

       trans. denied. If the defendant is convicted in spite of his or her claim of self-

       defense, we will reverse only if no reasonable person could say that the self-

       defense was negated by the State beyond a reasonable doubt. Wilson v. State,

       770 N.E.2d 799, 800–01 (Ind. 2002).


[10]   In the instant case, the record shows that Mack was not in reasonable fear or

       apprehension of bodily harm when he struck Burney. The record lacks any

       evidence showing that Mack held any sort of fear or apprehension of bodily

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-552 | October 4, 2018   Page 4 of 5
       harm at the time he struck Burney. In support of his claim of self-defense, Mack

       simply asserts that Burney pushed him away from her while she was bathing

       before Mack struck her. This assertion alone is insufficient.


[11]   Even if the record showed that Mack did fear bodily harm, the circumstances

       prohibit us from concluding that such a fear was reasonable or that he used a

       proportionate amount of force. Burney testified that she had repeatedly asked

       Mack to leave the bathroom. When Mack did not leave as requested, she

       pushed him away from her, making contact with his face as she wiped away the

       bath water he had thrown in her face. There is nothing to show that Burney

       used force sufficient to cause injury to Mack. There is no evidence that Burney

       caused Mack any actual physical harm or reasonable fear or apprehension of

       bodily injury. In retaliation, Mack hit her face with his open hand, leaving a

       visible bruise. This response was neither reasonably proportionate to the

       situation nor based on a reasonable fear or apprehension of bodily injury.


                                                 Conclusion
[12]   Because the record contains no evidence that Mack reasonably feared Burney

       or that he would suffer bodily harm, we conclude that the State presented

       sufficient evidence to rebut Mack’s claim of self-defense.


[13]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-552 | October 4, 2018   Page 5 of 5